Case 16-20204-JAD        Doc 47    Filed 10/24/19 Entered 10/24/19 10:48:01             Desc Main
                                   Document     Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE: James L. Garland, Jr. and Marci Jo           CHAPTER 13
  Garland

         DEBTORS                                      BANKRUPTCY CASE NUMBER
                                                      16-20204/JAD


                ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

       Pursuant to Bankruptcy Rules 2002 and 9007, Bankruptcy Code §§102(1), 342, and

1109(b), JPMorgan Chase Bank, National Association, requests special notice of all matters

which must be noticed to creditors, equity security holders, any creditors or other committees,

and any other parties in interest whether sent by the Court, the Debtors, the Trustee, or any other

party. This request includes not only the notices and papers referred to in the Rules above, but

also includes, without limitation, Orders and notice of any Application, Motion, Petition,

Pleading, Request, Complaint, and demand, whether formal or informal, whether written or oral,

and whether transmitted or conveyed by mail delivery, telephone, telegraph, telex, facsimile or

otherwise.


                                                     SHAPIRO & DENARDO, LLC

DATED:         October 24, 2019                      BY:/s/ Kevin S. Frankel
                                                     Kevin S. Frankel, Esquire
                                                     Shapiro & DeNardo, LLC
                                                     3600 Horizon Drive, Suite 150
                                                     King of Prussia, PA 19406
                                                     (610) 278-6800 / fax (847) 954-4809
                                                     PA BAR ID # 318323
                                                     pabk@logs.com
S&D File #: 19-063854
